WITHDRAWN 12-21-11
                                                                  REISSUED 12-21-11
                                 IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00006-CV

WILLIAM R. VANCE, JR. AND DAVID R. TOUPS,
                                      Appellants
v.

CAROLYN G. VANCE,
                                                           Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                       Trial Court No. 09-001262-CVA-272


                          MEMORANDUM OPINION

      Appellant William R. Vance has filed a notice that he filed a bankruptcy

proceeding on September 13, 2011. See TEX. R. APP. P. 8.1. Further action in this appeal

has been automatically stayed. See 11 U.S.C. § 362.

      For administrative purposes, this appeal is suspended and will be treated as

closed unless reinstated on a proper motion. TEX. R. APP. P. 8.2. It may be reinstated on

motion of any party showing that the stay has been lifted or modified and specifying
what action, if any, is required from this Court upon reinstatement of the appeal. TEX.

R. APP. P. 8.3.

        The reporting requirement of Local Rule 17 is suspended. 10TH TEX. APP. (WACO)

LOC. R. 17.

        The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial court judge, and the trial court clerk.



                                                         AL SCOGGINS
                                                         Justice

Before Justice Davis, Justice Scoggins,
and Judge Pozza1
Appeal suspended
Opinion delivered and filed December 14, 2011
[CV06]




11
   The Honorable Karen H. Pozza, Judge of the 407th District Court, sitting by assignment of the Chief
Justice of the Supreme Court of Texas pursuant to section 74.003(a) of the Government Code. See TEX.
GOV’T CODE ANN. § 74003(a) (Vernon 2005).

Vance v. Vance                                                                                     Page 2